Citation Nr: 0806671	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left upper 
extremity radiculopathy.

2.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his parents




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1992 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2006.  A transcript of the hearing has been 
associated with the record.

The Board remanded the case for additional development in 
April 2007.

The issue of a higher rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Left upper extremity radiculopathy was not manifest in 
service or within one year of separation and is unrelated to 
the veteran's service.


CONCLUSION OF LAW

Left upper extremity radiculopathy was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim was received in May 
2005, after the enactment of the VCAA.

A letter dated in August 2003 advised the veteran of the 
evidence and information necessary to support his claim for 
service connection.  He was asked to provide information 
concerning the circumstances of service that caused his 
claimed disability.  The evidence of record was listed.  The 
veteran was told how VA would assist him in obtaining further 
evidence.

A February 2004 letter advised the veteran that a VA 
examination had been scheduled.  He was told how VA would 
assist him in developing evidence in his claim.  He was asked 
to inform VA of any additional evidence supportive of his 
claim.  This letter also discussed the evidence and 
information necessary to support the claim.

An April 2007 letter told the veteran that a VA examination 
had been requested.  He was told how VA determines disability 
ratings and effective dates.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran and his parents 
were afforded the opportunity to testify before the 
undersigned.  Neither he nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Review of the veteran's service medical records reflects his 
report that, in February 1993, he was assaulted by fellow 
sailors on board the USS Nimitz.  He reported that he was 
beaten on his legs, buttocks, and back.  When initially 
examined, he appeared to be in some pain.  There was edema of 
the mid-lateral thighs and to the back.  There were 
ecchymoses on his legs and arms.  Upon medical officer 
evaluation, the veteran denied blows to his head, chest, or 
groin.  The following day, the veteran complained of pain in 
his neck.  Viral syndrome and contusions were assessed.  On 
separation examination in March 1993, the veteran's spine, 
neurologic system and upper extremities were noted to be 
normal.  He denied bone, joint, or other deformity; lameness; 
painful or trick shoulder or elbow and recurrent back pain.  

Records from Salud Family Health Center indicate that the 
veteran was seen in June 2000 for complaints of left arm pain 
of three and one half weeks' duration.  He reported that he 
had wrestled a Shetland pony and had experienced pain since 
that time.  

A January 2001 VA emergency room record notes that the 
veteran had been seen one year previously by his private 
physician for acute neck stiffness and pain after waking from 
sleep with severe pain into his left arm.  He complained of 
progressively worsening pain and neck problems.  The 
assessment was cervical radiculopathy of the left arm.

Records from Salud Family Health Center dated in October 2002 
reflect the veteran's report of a shoulder and neck injury 
caused by a horse falling over on him.  The provider 
concluded that the veteran was likely suffering from C7 
radiculopathy.  

A VA examination was conducted in February 2004.  The 
examiner reviewed the veteran's records and noted that he had 
bone spurs and bulging disc at C5-6.  The veteran reported 
that he did not have a specific injury, but developed pain 
over time.  He related that in 1999, while driving, he had 
sudden onset of severe pain in his neck with radiation down 
his left arm.  After examination, the diagnosis was bony 
spurs and bulging disc with residuals of chronic pain, 
limited mobility, and radiculopathy with left upper extremity 
weakness and atrophy.  

An additional VA examination was carried out in May 2007.  
The examiner noted that the veteran had denied a specific 
injury to his neck, and had developed pain over time.  She 
also noted the veteran's report of acute neck pain in 1999.  
She indicated that his review of the record revealed an 
accident in October 2002 with increased symptoms of pain in 
the neck and arm.  She noted that the service medical records 
were silent regarding any cervical spine injury or any 
treatment for symptoms consistent with left upper extremity 
radiculopathy.  Upon complete review of the record and 
examination, the diagnosis was cervical spine with mild 
degenerative disc disease, with mild limitation of motion.  
The examiner opined that the current cervical condition was 
less likely than not related to service.  She concluded that 
it was at least as likely as not related to injury sustained 
following service.  She pointed out that the service medical 
records were silent for treatment of a cervical spine injury.  
She noted that private and VA treatment records did show 
cervical spine complaints with left upper extremity 
radiculopathy, but that they noted acute onset in 2000 
without prior history of injury.  She also noted that there 
was no evidence of treatment in service for left upper 
extremity radiculopathy.

Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection is not 
warranted.  The Board observes that although the service 
medical records indicate that the veteran was assaulted in 
service, there is no indication of a cervical spine pathology 
or left upper extremity radiculopathy.  The next day he did 
complain of neck pain.  However, chronic cervical or upper 
extremity pathology was not identified and at separation the 
spine, neurologic system and upper extremities were normal.   
The first records pertaining to complaints of neck pain date 
to an onset of 1999-2000, years after service.  There is a 
remarkable lack of evidence demonstrating any abnormal 
finding pertaining to the veteran's cervical spine and left 
upper extremity during the period from discharge in March 
1993 until his report of recent onset.    

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnosis of left upper extremity 
radiculopathy, it does not contain competent evidence which 
relates this claimed disability to any injury or disease in 
service, to include the reported assault and his report of 
neck pain.  The Board has considered the veteran's argument 
that the claimed disability is related to the reported 
incident in service.  However, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Rather, the May 2007 VA examiner 
concluded that the current disability is not related to the 
veteran's service, noting that the first evidence of problems 
with the veteran's cervical spine dated to 2000, and that the 
veteran had denied previous injury.

In summary, the evidence clearly points to a remote, post-
service onset.  There is a remarkable lack of credible 
evidence of pathology or treatment in proximity to service or 
within years of separation.  The Board finds the negative and 
silent record to be far more probative than the veteran's 
remote, unsupported assertions.  Rather, the competent 
evidence clearly establishes that the post service diagnoses 
relating to the veteran's cervical spine and left upper 
extremity are not related to service.  Absent reliable 
evidence relating this disability to service, the claim of 
entitlement to service connection must be denied.


ORDER

Entitlement to service connection for left upper extremity 
radiculopathy is denied.


REMAND

The veteran is in receipt of a 50 percent evaluation for 
PTSD.  Review of the record also reflects that the veteran 
has been diagnosed with various other acquired psychiatric 
disorders, to include bipolar disorder.  

While the appeal was in remand status, additional VA 
treatment records were added to the claims file.  They 
include records of a VA psychiatric hospitalization in May 
and June 2007.  It appears that the basis for the 
hospitalization was treatment of the veteran's bipolar 
disorder.  In this regard, the Board notes that a discharge 
note by an attending psychiatrist indicates that the 
veteran's difficulties were related to his bipolar mood 
disorder and had responded to high doses of appropriate 
medication.  The psychiatrist also indicated that some of the 
veteran's behavioral difficulties were related to his 
characterological deficits and that behavioral therapy had 
been helpful.  However, in an August 2007 letter, the 
veteran's private counselor stated his belief that the 
incident leading to the veteran's hospitalization was the 
result of his PTSD symptoms.  The Board has determined that, 
in order to obtain clarification regarding the impact of the 
veteran's PTSD symptoms as opposed to those caused by other 
nonservice-connected psychiatric disorders, a current VA 
examination is necessary.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the extent of 
his service-connected PTSD.  All 
appropriate testing should be carried 
out, to include a comprehensive mental 
status examination.  

The examiner should set forth in the 
examination report all manifestations of 
the veteran's PTSD and discuss the impact 
of such symptoms on the veteran's social 
and occupational functioning.  To the 
extent possible, the examiner should 
distinguish the symptoms of the veteran's 
service-connected PTSD from those of any 
other nonservice-connected acquired 
psychiatric disability as well as those 
of any character disorder.  

A Global Assessment of Functioning score 
should be assigned, and the examiner 
should explain the basis for such score.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


